CLAY, Commissioner.
Petitioner, proceeding in forma pauperis, seeks an order requiring respondent to grant him a speedy trial on a murder indictment. It appears that on March 23, 1966, the day following conviction under another murder indictment, petitioner filed a motion requesting a trial on indictment No. 2317.
The response filed by the respondent presents several reasons why this case has not been assigned for trial, but we have concluded those reasons no longer justify denial of petitioner’s constitutional right to be tried. The motion requesting trial is considered as an appearance pursuant to RCr 9.02.
The motion for an order of mandamus is sustained, and respondent is directed to initiate proceedings for petitioner’s arraignment and trial upon indictment No. 2317.